DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a hybrid vehicle having two electrical machines, wherein the control device controls in a  situation of a vehicle downhill movement where the hybrid vehicle moves backward while generating torque in a forward direction by the second rotating electrical machine, when the input limit value is equal to or less than a threshold value and the internal combustion engine is operating under load, the control device suppresses a power generation amount of the first rotating electrical machine to be equal to or less than a predetermined value and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a method of controlling a hybrid vehicle having the steps of suppressing a power generation amount of the first rotating electrical machine to be equal to or less than a predetermined value, under a situation of a vehicle downhill movement where the hybrid vehicle moves backward while generating torque in a forward direction by the second rotating electrical machine, when the input limit value is equal to or less than a threshold value and the internal combustion engine is operating under load and the remaining steps of claim 6.
The closest prior art is Japanese Patent No. JP2008179280 to Higa et al. that discloses a hybrid vehicle that when the vehicle slides downhill the engine power is increased and the motors are power is decreased.  However, it lacks a teaching that the vehicle when moving backwards the power generation of the motor is suppressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0210589 to Tanaka teaches a planetary gear transmission with an electric motor, but lacks a teaching of when the vehicle has downhill movement and moves backwards a suppression of the motor output.
Chinese Patent No. CN110121453 to Bench et al. teaches a vehicle that has motors and prevents sliding backwards downhill by using the brakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655